Case 1:19-cv-02594-RM-SKC Document 53-6 Filed 11/18/19 USDC Colorado Page 1 of 3




                    EXHIBIT 6
   Case 1:19-cv-02594-RM-SKC Document 53-6 Filed 11/18/19 USDC Colorado Page 2 of 3




From: Gary Dennison
Sent: Tuesday, October 9, 2018 6:26 PM
To: mstewart@blueislefx.com <mstewart@blueislefx.com>; bsewall@blueislefx.com <bsewall@blueislefx.com>
Subject: AM Book Transfer

Mike/Bryant,

Please see the steps below for the transfer and we can discuss in more detailed. Our UK Legal is drafting an
agreement for your to sign on the position transfer and closing the AM accounts. Also, we have a broker
transfer form to send your funds to settle the negative balance due to credit for AM USD account.

                                                       1
Case 1:19-cv-02594-RM-SKC Document 53-6 Filed 11/18/19 USDC Colorado Page 3 of 3



1.    Blue Isle will transfer 5m to DUK-
2.    Open positions on accounts DAM (80021 and 80013) will be closed on the market price (EOD)
3.    Credit will be removed from DAM (80021 and 80013)
4.    Net open positions from account DAM EUR 80021 will be reopened at account DUK EUR 70167 without any
      spreads or commissions cost (closing price)
5.    Net open positions from account DAM USD 80013 will be reopened at account DUK USD 70221 without any
      spreads or commissions cost (closing price)
6.    No changes on account DUK USD 70160
7.    A transfer to be initiated from the DUK accounts to cover the deficit on DAM accounts
8.    No change on the trade flow sent to DUK USD 70160
9.    All flow from the DAM EUR book (80021) will be sent to DUK EUR Book (70167)
10.   All flow from the DAM USD book (80013) will be sent to DUK USD Book (70221




                                                     2
